FILED
                             NOT FOR PUBLICATION                             JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ANA GONZALEZ-CRUZ, AKA Adelfa                    No. 14-71776
Cruz,
                                                 Agency No. A200-694-889
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Ana Gonzalez-Cruz, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen, Mohammed v. Gonzales,

400 F.3d 785, 791 (9th Cir. 2005), and we deny the petition for review.

      The agency did not abuse its discretion in denying Gonzalez-Cruz’s motion

to reopen. Gonzalez-Cruz was personally served with the hearing notice for her

July 10, 2012, hearing, and failed to show that exceptional circumstances caused

her to miss her July 10, 2012, hearing, where the declaration accompanying her

motion to reopen asserts that an officer from the Intensive Supervision Appearance

Program informed her that her June 2012 hearing was cancelled. See 8 C.F.R.

§ 1003.23(b)(4)(ii); Khan v. Ashcroft, 374 F.3d 825, 828 (9th Cir. 2004) (actual

notice is sufficient to meet due process requirements); 8 U.S.C. § 1229a(e)(1)

(defining the term “exceptional circumstances”).

      PETITION FOR REVIEW DENIED.




                                         2                                   14-71776